Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Commissioner of Motor Vehicles, which, after a hearing, suspended petitioner’s motor vehicle operator’s license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In our opinion the findings that petitioner had violated subdivision 1 of section 1130 of the Vehicle and Traffic Law by failing to keep to the right of the highway divider and that the said violation had been the proximate cause of the resulting fatal accident, were supported by substantial evidence. Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.